JS 44 (Rev. 09/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Securities and Exchange Commission Brenda A. Smith, Broad Reach Capital, LP, Broad Reach Partners,
LLC and Bristol Advisors, LLC
(b) County of Residence of First Listed Plaintiff. County of Residence of First Listed Defendant Philadelphia County, PA _
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: = INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)

Kelly L. Gibson, Scott A. Thompson, John V. Donnelly III, Mark R.
Sylvester, U.S. Securities and Exchange Commission, 1617 JFK Bivd.,
Suite 520, Philadelphia, PA 19103, (215) 597-3100

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) IW. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”’ in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(K1 US. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Ki © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2. US. Government 4 Diversity Citizen of Another State 4 2 © 2 Incorporated and Principal Place go5 05
Defendant (Indicate Citizenship of Parties in Item ITI) of Business In Another State
Citizen or Subject of a 3 O 3. Foreign Nation 06 O86
X

Foreign Country

 

Click here for: Nature of Suit Code Descriptions.

IV. NATURE OF SUIT (Place an “X” in One Box Only)

    

 

 

          

 

 

 

 

 

 

[ CONTRACT. TORTS | FORFEITURE/PENALLY.
© 110 Insurance PERSONAL INJURY PERSONAL INJURY — | 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 367 Health Care/ (1 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical [PROPERTY RiGHis _| OF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability 7 830 Patent @ 450 Commerce
© 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [| LABOR [SOCIAL SECURITY | 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
1 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act 862 Black Lung (923) 485 Telephone Consumer
© 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) Protection Act
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI & 490 Cable/Sat TV
196 Franchise Injury (1 385 Property Damage © 740 Railway Labor Act 865 RSI (405(g)) JX 850 Securities/Commodities/
(1 362 Personal Injury - Product Liability 1 751 Family and Medical Exchange
Medical Malpractice Leave Act 4 890 Other Statutory Actions
PRISONER PETITIONS | 790 Other Labor Litigation |__FEDERAL TAX SUITS | © 891 Agricultural Acts
210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: OG 791 Employee Retirement 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
© 220 Foreclosure © 441 Voting 463 Alien Detainee Income Security Act or Defendant) © 895 Freedom of Information
[ 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act
© 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 1 896 Arbitration
O 245 Tort Product Liability Accommodations © 530 General 1 899 Administrative Procedure
©) 290 All Other Real Property | 445 Amer. w/Disabilities - ] J 535 Death Penalty Act/Review or Appeal of
Employment Other: © 462 Naturalization Application Agency Decision
© 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration 1 950 Constitutionality of
Other 1 $50 Civil Rights Actions State Statutes
448 Education C1 555 Prison Condition
(1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
x 1 Original 2 Removed from 3. Remanded from 14 Reinstatedor © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

ite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
BB USE 984

 

VI. CAUSE OF ACTION

Brief description of cause: : . . - fee oo . . .
Receiver is required to file notice of receivership in all jurisdictions where receivership assets may exist

 

 

 

 

 

 

VII. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VII. RELATED CASE(S) /
IF ANY (See instructions): JUDGE Madeline Cox Arleo DOCKET NUMBER 2:19-cv-17213 (MCA)(D.N.J.)
al Lb Lommel a ee
DATE 2 2 02 o Ah A OF RECORD
FOR OFFICE USE ONLY (= UC 777
RECEIPT # AMOUNT APPLYING IFP JUDG MAG. JUDGE

~~~ Case 3:20-mc-00014-TMB Document2- Filed 07/07/20~—Page 1 of 1
